NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CHARLES DERECK ADAMS,
Petition.er,
V.
DEPARTMENT OF DEFENSE,
Respon,dent.
2011-3124
Petition for review of the Merit Systems Protection
Board in case no. DC3443100711-I-1.
ON MOTION
ORDER
Charles D. Adams moves for leave to proceed in forma
pauperis
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

ADAMS V. DEFENSE
2
FoR THE CoURT
HAY 0 9 2011 lsi Jan Horba1y
Date J an Horba1y
cc: Char1es D. Adams
S
Jeanne E. Davidson, Esq.
C1erk
FlLED
83 count or APPEALs ron
’rHE FEnEnAL macon
HAY 0 Qz2011
.lM|H0iBN!
iUU